 4:14-cr-03102-JMG-CRZ Doc # 120 Filed: 10/23/20 Page 1 of 1 - Page ID # 354




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:14-CR-3102

vs.                                                     ORDER

DENNIS TIMOTHY WOOD,

                  Defendant.


      IT IS ORDERED:


      1.   The government's motion to dismiss (filing 119) is granted.


      2.   The operative petition for offender under supervision (filing
           105) is dismissed.


      3.   The December 4, 2020 hearing is cancelled.


      Dated this 23rd day of October, 2020.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
